              Case 20-11835-JTD                  Doc 142          Filed 08/10/20           Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                       )   Chapter 11
                                                              )
 GLOBAL EAGLE ENTERTAINMENT                                   )   Case No. 20-11835 (JTD)
 INC., et al.,1                                               )
                                                              )   (Jointly Administered)
                                Debtors.                      )
                                                              )   Related Docket Nos. 134, 138, 141


                                       CERTIFICATE OF SERVICE

      I, Michael D. DeBaecke, hereby certify that on August 8, 2020, copies of the below

listed documents (the “Notices of Deposition”), were served upon the parties on the

attached list via Electronic Mail, and on August 10, 2020, the Notices of Deposition were

served upon the parties on the attached list via U.S. Mail.

         Notice of Rule 30(b)(6) Deposition to Debtors by the Official Committee of
          Unsecured Creditors [Docket No. 134]

         Notice of Deposition of Jon Goulding by the Official Committee of Unsecured
          Creditors [Docket No. 138]

         Notice of Deposition of Neil Augustine by the Official Committee of Unsecured
          Creditors [Docket No. 141]


                                                -Signature Page to Follow-




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are: Global
Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets Communications, LLC
(0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations Solutions, Inc. (3375), Global
Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC (2547), IFE Services (USA), Inc. (2120),
Inflight Productions USA, Inc. (8493), Maritime Telecommunications Network, Inc. (9974), MTN Government Services,
Inc. (6069), MTN International, Inc. (8559), MTN License Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc.
(6256), Row 44, Inc. (2959), and The Lab Aero, Inc. (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los
Angeles, California 90045.
         Case 20-11835-JTD   Doc 142   Filed 08/10/20   Page 2 of 4




Dated: August 10, 2020             ASHBY & GEDDES, P.A.

                                   /s/ Michael D. DeBaecke
                                   William P. Bowden (#2553)
                                   Michael D. DeBaecke (#3186)
                                   500 Delaware Avenue, 8th Floor
                                   P.O. Box 1150
                                   Wilmington, DE 19899
                                   Tel: 302-654-1888
                                   Email: wbowden@ashbygeddes.com
                                   Email: mdebaecke@ashbygeddes.com

                                   -and-

                                   AKIN GUMP STRAUSS HAUER &
                                   FELD LLP
                                   Philip C. Dublin
                                   Jason P. Rubin
                                   Christina M. Brown
                                   One Bryant Park
                                   Bank of America Tower
                                   New York, NY 10036-6745
                                   Telephone: (212) 872-1000
                                   Fax: (212) 872-1002
                                   Email: pdublin@akingump.com
                                   Email: jrubin@akingump.com
                                   Email: cmbrown@akingump.com

                                   Marty L. Brimmage, Jr.
                                   Lacy M. Lawrence
                                   2300 N. Field Street
                                   Suite 1800
                                   Dallas, TX 75201-2481
                                   Telephone: (214) 969-2800
                                   Fax: (214) 969-4343
                                   Email: mbrimmage@akingump.com
                                   Email: llawrence@akingump.com

                                   Proposed Counsel to the Official Committee
                                   of Unsecured Creditors




                                   2
                             Case 20-11835-JTD   Doc 142   Filed 08/10/20    Page 3 of 4


  Eric Leon                                                David Nigel Griffiths
  Jamie M. Marr                                            Bryan R. Podzius
  Latham & Watkins LLP                                     Weil, Gotshal & Manges LLP
  885 Third Avenue                                         767 Fifth Avenue
  New York, NY 10022-4834                                  New York, NY 10153-0019
  Eric.Leon@lw.com                                         david.griffiths@weil.com
  Jamie.Marr@lw.com                                        bryan.podzius@weil.com




  Scott J. Greenberg                                       William L. Wallender
  Michael J. Cohen, Jason Zachary Goldstein                Paul E. Heath
  Gibson,Dunn & Crutcher LLP                               Matthew D. Struble
  200 Park Avenue                                          Vinson & Elkins LLP
  New York, NY 10166-0193                                  Trammell Crow Center
  sgreenberg@gibsondunn.com                                2001 Ross Avenue, Suite 3900
  mcohen@gibsondunn.com                                    Dallas, TX 75201
  jgoldstein@gibsondunn.com                                bwallander@velaw.com
                                                           pheath@velaw.com
                                                           mstruble@velaw.com

  Robert L. Kimball                                        David Fournier
  Vinson & Elkins LLP                                      Kenneth A. Listwak
  The Grace Building                                       Troutman Pepper Hamilton Sanders LLP
  1114 Avenue of the Americas                              Hercules Plaza
  32nd Floor                                               1313 Market Street, Suite 5100
  New York, NY 10036                                       Wilmington, DE 19801
  rkimball@velaw.com                                       david.fournier@troutman.com
                                                           ken.listwak@troutman.com




  Daniel J. DeFranceschi                                   Alan W. Kornberg
  Zachary I. Shapiro                                       Michael Turkel
  Richards Layton & Finger                                 Irene Blumberg
  One Rodney Square                                        Paul Weiss Rifkind Wharton & Garrison LLP
  920 North King Street                                    1285 Avenue of the Americas
  Wilmington, DE 19801                                     New York, NY 10019-6064
  defranceschi@rlf.com                                     akornberg@paulweiss.com
  shapiro@rlf.com                                          mturkel@paulweiss.com
                                                           iblumberg@paulweiss.com




{01595229;v1 }
                             Case 20-11835-JTD   Doc 142   Filed 08/10/20     Page 4 of 4


  Laura Davis Jones
  Timothy P. Cairns                                        Office of the United States Trustee
  Pachulski Stang Ziehl & Jones                            844 King Street, Suite 2207
  919 N. Market Street, 17th Floor                         Lockbox 35
  Wilmington, DE 19801                                     Wilmington, DE 19801
  ljones@pszjlaw.com                                       USTPREGION03.WL.ECF@USDOJ.GOV
  tcairns@pszjlaw.com




  Lucien Murley                                            Derek C. Abbott
  Saul Ewing Arnstein & Lehr LLP                           Brett S. Turlington
  1201 North Market Street, Suite 2300                     Morris Nichols Arsht & Tunnell LLP
  Wilmington, DE 19801                                     1201 North Market Street, 16th Floor
  luke.murley@saul.com                                     Wilmington, DE 19801
                                                           dabbott@mnat.com
                                                           bturlington@mnat.com




  Brian J. Lohan
  Arnold & Porter Kaye Scholer LLP
  70 West Madison Street, Suite 4200
  Chicago, IL 60602-4231
  brian.lohan@arnoldporter.com




{01595229;v1 }
